Mr. Justice Scott delivered-the opinion of the court: Appellant by his answer admits that the title to the property was held by his wife at the time of her death, but avers that the property was in fact owned jointly by himself and wife. By his cross-bill he sets up an inconsistent claim, which is that the property was purchased and paid for with his funds and the title taken to the wife, wherefore a trust resulted by virtue of which he'is the equitable owner of the whole of the property. Onasch and wife came to this country in April, 1884. The deed for the property was made January 14, 1886. In the meantime the wife had been the custodian of the funds earned by the various members of the family, except that the daughter Albertine was married in October, 1884, and thereafter paid nothing to the family fund. This fund to which all contributed was used by the mother who incurred and paid the various .household and family expenses, and out of these earnings the real estate was purchased by her with title to herself. On the authority of Skahen v. Irving, 206 Ill. 597, appellant urges that the earnings of the minor children, contributed to the purchase, should be regarded as the property of the father. Whether that be true where, as here, the mother is virtually the head of the family and the wages of the minor children are paid directly to her with the father’s knowledge and consent and without passing through his hands, it is unnecessary to now determine. The fund resulted principally from the earnings of the daughters, Albertine, Auguste and Adeline, and the son, Charles. Each of the two daughters, Albertine and Auguste, had reached her majority before the parents came from Germany. The son and the remaining daughter were minors until after the purchase of the property. Adeline in 1884 was but thirteen years of age and worked as a nurse girl at first for one dollar per week. It is manifest that she could have contributed but little to the fund. Appellant’s earnings also went into the family purse, but the preponderance of the evidence shows that during the greater part of the time after his arrival and up to the date of the deed, he earned but three or four dollars per week, and never, up to that time, more than seven dollars per week. The evidence also shows that the wife, during her first year in Chicago, did sewing for persons not members of her family, and that her earnings were used in common with those of her husband and children. If it be conceded that the money earned by the minors should be treated as the property of the father, there is still no basis upon which that earned by the mother and the two adult daughters could be so regarded. These two daughters came from Germany about eighteen months before their parents, and were in the employ of strangers and collected their own wages. No presumption that this money belonged to the father arises from the fact that they paid it to their mother, and while the daughter Albertine contributed to the family treasury for a period of only about six months after the parents came here, yet when the mother reached Chicago she received from this daughter $65 which the latter had accumulated from her wages prior to that time, and such sums as were paid out of her wages during the six months period were in addition to that amount. It is° impossible to determine by this record what amount or what proportion of the fund that went into the purchase of this property was earned by the minor children and by the father. The cross-bill charges that the property was paid for with funds belonging solely to appellant, and avers that he is therefore the owner of the entire property. A trust will not result to one who pays or furnishes a part only of the purchase money of land conveyed to another unless it be some definite amount or some definite part of the whole consideration, as one-half, one-third, or the like. Reed v. Reed, 135 Ill. 482; Stephenson v. McClintock, 141 id. 604; Pickler v. Pickler, 180 id. 168; Devine v. Devine, 180 id. 447; Cline v. Cline, 204 id. 130. Applying this rule to the record before us, it is manifest that the decree of the court below should not be disturbed, and it will accordingly be affirmed. Decree affirmed.